LEWIS, J.
(concurring).
Undoubtedly, the stipulation was the basis of the division of property adopted in the decree. If so, respondent cannot take advantage of its terms, receive the property, and then claim the agreement was *31void. While not very clear about it, I concur in the decision as to the legal effect of the stipulation. If it was the intention of the parties to cover the insurance policy by the reference to matters growing out of the marriage relation, the language was not happily chosen, and the remedy, if any, is to have the decree amended accordingly in the original action.